Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Priority
This application is a DIV of 10/535,174 03/17/2006 PAT 11060171 and the 10/535,174 is a 371 of PCT/FR2003/003360 11/13/2003.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/535,174, filed on 5/17/2005 (France 02 14423 dated 11/19/2002).

Status of the Claims
Claim 2 has been cancelled; Claims 1, 3, 8, and 13 have been amended; claims 1 and 3-13 remain for examination, wherein claim 1 is an independent claim.
Previous Rejections/Objections
Previous objection of Claim(s) 1 because of the informalities is required is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/28/2021.
Previous rejection of Claim(s) 1, 3, and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/28/2021.
Previous rejection of Claim(s) 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/28/2021.
Previous rejection of Claim(s) 1 and 3-13 under 35 U.S.C. 103(a) as being unpatentable over Vander Voort (US 4,171,233, thereafter US’233) in view of Beguinot et al (US 5,855,845, listed in PTO-892 form dated 5/3/2017, thereafter US’845) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 10/28/2021.
Previous rejection of Claim(s) 1 and 3-13 under 35 U.S.C. 103(a) as being unpatentable over US’233) in view of US’845, and further in view of Beguinot et al (US .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 1, the recorded reference(s) does not specify the claimed process including heating and cooling conditions to form a structure bainite or martensite-bainite with 3-20% residual austenite in the claimed steel alloy compositions as recited in the instant claim. The claims 3-13 depend on claim 1, these claims also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734